         Case 1:18-cv-08803-LGS-DCF Document 68 Filed 03/26/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
UNITED STATES SECURITIES AND                                  :
EXCHANGE COMMISSION,                                          :   18 Civ. 08803 (LGS)
                                           Plaintiff,         :
                                                              :        ORDER
                           -against-                          :
                                                              :
WILLIAM C. SKELLEY, et al.,                                   :
                                           Defendants.        :
--------------------------------------------------------------X


 LORNA G. SCHOFIELD, District Judge:

         WHEREAS, by the Default Judgment Order dated July 8, 2019, Plaintiff was granted

 judgment against Defendant William C. Skelley, and Plaintiff’s request “for disgorgement,

 prejudgment interest and a civil penalty” was referred to Magistrate Judge Debra Freeman for a

 post-default judgment inquest (Dkt. Nos. 58 & 59);

         WHEREAS, on February 25, 2021, Judge Freeman issued a Report and Recommendation

 (the “Report”), recommending that Plaintiff be awarded: (1) $1,073,746.65 in disgorgement of

 Defendant Skelley’s ill-gotten gains; (2) $184,655.27 of prejudgment interest on the ill-gotten

 gains covering December 31, 2013, to May 31, 2019, plus an additional amount to be calculated

 by the Clerk of Court, at the IRS underpayment rate (as set out in 26 U.S.C. § 6621(a)(2)), on the

 total amount of $1,258,401.92, compounded quarterly, from June 1, 2019, to the date of entry of

 judgment; and (3) $1,073,746.65 of third-tier civil penalties (Dkt. No. 66). On February 26,

 2021, a copy of the Report was e-mailed to Defendant Skelley by Plaintiff (Dkt. No. 67);

         WHEREAS, as stated in Judge Freeman’s Report, the deadline for any objections was

 fourteen days from service of the Report;

         WHEREAS, no objections were timely filed;
       Case 1:18-cv-08803-LGS-DCF Document 68 Filed 03/26/21 Page 2 of 2




        WHEREAS, in reviewing a Magistrate Judge’s report and recommendation, a District

Judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Fed. R. Civ. P. 72(b) Advisory Committee Notes; accord Niles v.

O’Donnell, No. 17 Civ. 1437, 2019 WL 1409443, at *1 (S.D.N.Y. Mar. 28, 2019);

        WHEREAS, the Court finds no clear error on the face of the record as to the

recommendation of disgorgement, pre-judgment interest and civil penalties. It is hereby

        ORDERED that the Report is ADOPTED. Plaintiff shall be awarded (1) $1,073,746.65

in disgorgement of Defendant Skelley’s ill-gotten gains; (2) $184,655.27 of prejudgment interest

on the ill-gotten gains covering December 31, 2013, to May 31, 2019, plus $103,363.71 of

prejudgment interest on the total amount of $1,258,401.92 covering June 1, 2019, to the date of

entry of judgment; and (3) $1,073,746.65 of third-tier civil penalties. Per the Default Judgment

Order, Defendant shall satisfy this obligation by paying these amounts to Plaintiff within

fourteen days after entry of this Order. Plaintiff may enforce this judgment by moving for civil

contempt (and/or through other collection procedures authorized by law) at any time after

fourteen days following entry of this Order. Defendant shall pay post-judgment interest on any

delinquent amounts pursuant to 28 U.S.C. § 1961.

        The Clerk of Court is respectfully requested to enter judgment and to close the case.

Dated: March 26, 2021
       New York, New York




                                                    2
